Pish, J.
1. The jury should not be given a charge not pertinent to the issues involved. Accordingly, when in the trial of one charged with murder the evidence for the State, if credible, clearly showed that the accused was guilty of that crime, while that in his behalf and his statement, if worthy of belief, made a case of justifiable homicide, instructions on the law of voluntary manslaughter were inapplicable and properly omitted.
2. While the evidence was conflicting, that for the State was amply sufficient to authorize the verdict rendered, and the trial judge having refused to grant a new trial, this court will not disturb the judgment. Judgment affirmed.

All the Justices concurring.

Hamilton McWhorter, by Samuel L. Olive, for plaintiff in error. J. M. Terrell, attorney-general, and B. H. Lewis, solicitor-general, by Harrison & Bryan, contra.